SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 December 8, 2010 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated herein by reference is a press release of the Company, dated December 8, 2010, entitled “Syneron Acquires Pharos Life Corporation.” This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: December 8, 2010 Syneron Acquires Pharos Life Corporation YOKNEAM, ISRAEL(Marketwire - December 8, 2010) - Syneron Medical Ltd. (NASDAQ: ELOS), the leading global aesthetic device company, announced today that it has acquired privately-held Pharos Life Corporation, a leading manufacturer of home-use light therapy for aesthetic procedures. Pharos Life Corporation's products are marketed directly to consumers through premium retailers under the Tända™ brand name and include products for skincare and wellness solutions for both the home-use and professional markets. Under terms of the agreement, Syneron will acquire Pharos Life Corporation through the assumption of approximately $2.5 million in net debt, plus additional potential performance-based earn out payments of up to $13.25 million payable in 2013. Pharos will continue operating as a wholly owned subsidiary of Syneron and the Tända™ business will be integrated into Syneron's consumer home-use initiatives. Dr. Shimon Eckhouse, Chairman of the Board of Directors and co-founder of Syneron, commented, "The acquisition of Pharos clearly demonstrates our commitment to the aesthetic home-use market. We believe this market represents a major synergistic growth opportunity for Syneron with both our existing and in-development aesthetic technologies. With the addition of the Tända product line, which is complementary to our home use initiative with Procter and Gamble, we now have a broad range of aesthetic home-use products in various stages of development and commercialization." The Tända product lines include Tända Prestige for home-use, which are sold through exclusive distribution agreements with premium retailers, and Tända Professional for skincare and wellness professionals. These products are supplemented by specially formulated pre-treatment topical gels and system accessories. Tända products are user-friendly and deliver a rare combination of clinically proven results, convenience and value. More information on Tända products is available at www.tandaskincare.com. Fabian Tenenbaum, Syneron Executive Vice President leading the consumer home-use device effort, said, "The acquisition of Pharos Life Corporation is an important milestone in the execution of Syneron's growth strategy as we work to expand and diversify our business. It gives Syneron an immediate and market leading presence in the consumer aesthetic market, which is a key strategic area that we believe has promising potential. In addition, the Tända products are clinically validated and are complementary to our existing technologies, demonstrating our commitment to providing the highest quality, best-in-class products to our customers. Tända also has strong brand equity in the premium segment of the market, with established trade relationships that gives us access to the prestige retailers in the U.S. and international markets." Tända treatment categories include: ●
